DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the claims filed December 8, 2021. Examiner acknowledges that certain limitations of claim 13 were not addressed in the previous action, dated October 13, 2021, under the 103 rejection and will be addressed in this action.
Claims 1, 6, 10, and 17 are amended in the response filed December 8, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 33.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer implemented method, as claimed in claims 1-9, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 10-16, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 17-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product recommendation. Specifically, representative claim 1 recites the abstract idea of: 
receiving a plurality of user inputs representative of factors affecting product selection from a user, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts presented, wherein a second user input is dependent on a first user input, and wherein at least one of the respective prompts depends on a previous user input;
generating a product name;
generating a product description;
generating at least one product customization recommendation;
generating a plurality of expenditure recommendations based on the plurality of user inputs;
communicating each of the product name, the product description, the at least one product customization recommendation, and at least one expenditure recommendation to the user;
receiving a user selection for each of a product customization and an expenditure amount;
generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and
transmitting the set of instructions to a creator of the gift product, wherein the creator is different from the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product recommendation, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a product customization system and a user interface communicatively coupled to a networked user device comprising a processor device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product recommendation occurs within an electronic world merely indicates a field of use in which to apply the abstract idea 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Furthermore, it is noted that claims 7-9 include additional elements of a screen, a display, a touch sensitive device, and an audio device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, respectfully, claims 10-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-9. It is noted that claims 10 and 17 includes additional elements of a non-transitory computer readable medium, a computing device, a first user interface, a second user interface, a first computing device, and a gift product customization system. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Isaacson et. al. (US 20120245987 A1, herein referred to as Isaacson).

	With respect to claim 1, Fingerer discloses:
A computer implemented method for generating a gift product, comprising {Fingerer, see at least: fig 3; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}:
receiving, via a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device {Fingerer, see at least: fig 1, #104, 106; fig 12, #1202, 1204, 1230; [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer}, 
a plurality of user inputs representative of factors affecting product selection from a user {Fingerer, see at least: figs 4-5; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc; [0055] the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates; [0057] user may select a line flower to include in the floral arrangement 200 from the choices; [0059] the floral arrangement creation engine system 102 may receive focal flower selections from the user}, 
wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts presented by the product customization system {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the , 
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, 
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user … other suggestions may be generated when the user chooses a wrong mix between line and focal flowers, or a wrong combination of filler and line/focal flowers};
generating a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0053] bouquet templates may also correspond ;
generating a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generating at least one product customization recommendation {Fingerer, see at least: figs 4-5; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; see also [0059], [0061], [0063], [0088]};
generating a plurality of expenditures based on the plurality of user inputs {Fingerer, see at least: figs 6-11, “Flower Prices”, “Total Price” (i.e., cost of each line, focal, greenery, etc. is dependent on flower choice); [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
communicating, via the networked user device, each of the product name, the product description, the at least one product customization recommendation, and the plurality of expenditures to the user {Fingerer, see at least: fig 1, #104, 106; figs 6-11, “Flower Prices”; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement to the user … the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a ;
receiving a user selection, via the user interface, for each of a product customization recommendation and an expenditure amount {Fingerer, see at least: figs 6-11, “flower prices” (i.e., cost of each line, focal, greenery, etc. is dependent on flower choice); [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generating, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}; and
transmitting the set of instructions to a creator of the gift product, wherein the creator is different from the user {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
While disclosing a computer-implemented method for generating a gift product, Fingerer does not disclose:
a plurality of expenditure recommendations.
However, Isaacson teaches:
a plurality of expenditure recommendations {Isaacson, see at least: fig 5B; [0158] the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu … The drop down menu can be prepopulated with a list of … suggested amounts based on the selected merchant}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the cost suggestion as taught by Isaacson in the gift product method of Fingerer in order to base a suggested amount on the average, mean, mode, maximum or other suitable amount spent (Isaacson, see: [0158]).

With respect to claim 2, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein generating the product name depends at least in part on an input of the plurality of inputs {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.

With respect to claim 3, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein generating the product description depends at least in part on an input of the plurality of inputs {Fingerer, see at least: [0047] each bouquet template selection may have .

With respect to claim 4, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation comprises generating at least one product color palette recommendation {Fingerer, see at least: [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors}.

With respect to claim 5, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation comprises generating at least one presentation recommendation {Fingerer, see at least: [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}.

With respect to claim 6, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization recommendation and generating the plurality of expenditures each respectfully depend at least in part on an input of the plurality of inputs {Fingerer, see at least: [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.
While Fingerer discloses product customization recommendation and expenditure dependent in part on the plurality of inputs, Fingerer does not disclose:
a plurality of expenditure recommendations.
However, Isaacson teaches:
a plurality of expenditure recommendations {Isaacson, see at least: fig 5B; [0158] the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu … The drop down menu can be prepopulated with a list of … suggested amounts based on the selected merchant}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the cost suggestion as taught by Isaacson in the gift product method of Fingerer in order to base a suggested amount on the average, mean, mode, maximum or other suitable amount spent per visit (Isaacson, see: [0158]).

With respect to claim 8, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
wherein the user interface is a display coupled to a touch sensitive device {Fingerer, see at least: fig 1, #106; fig 12, #1202, 1230; [0101] Computer 1200 may also include an input .

With respect to claim 10, Fingerer discloses:
A non-transitory computer readable medium embodying instructions executable by a computing device which when executed cause the computing device to {Fingerer, see at least: [0108] Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform to perform the operations described herein}:
prompt a user to input a plurality of user inputs representative of factors affecting product selection into a first user interface of the computing device {Fingerer, see at least: fig 1, #104, 106; figs 4-11; fig 12, #1202, 1204, 1230; [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc; [0055] the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates; [0057] user may select a line flower to include in the floral arrangement 200 from the choices; [0059] the floral arrangement creation engine system 102 may receive focal flower selections from the user}, 
wherein two or more of the user inputs are each responsive to respective prompts {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a , 
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, 
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user … other suggestions may be generated when the user chooses a wrong mix between line and focal flowers, or a wrong combination of filler and line/focal flowers};
generate a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may ; 
generate a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generate at least one product customization recommendation {Fingerer, see at least: figs 4-5; [0041] a floral suggestion may include, such as, e.g., but not limited to, a position for the flower input, an orientation for the flower input, a color for the flower input, a size for the flower input, a type for the flower input, or an error suggestion; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; [0088] the floral arrangement creation engine system 102 may offer the user a preview function in which the floral arrangement creation engine system 102 may modify or re-arrange flowers in the floral arrangement 200 to improve the floral arrangement 200; see also [0059], [0061], [0063], [0069]}; 
generate a plurality of expenditures based on the plurality of user inputs {Fingerer, see at least: figs 6-11, flower prices, total price; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
communicate, via the first interface of the computing device or a second user interface of the computing device, each of the product name, the product description, the at least one product customization recommendation, and the plurality of expenditures to the user {Fingerer, see at least: figs 6-11, flower prices; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a computer of the user; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; 
record a user selection for each of a product customization and an expenditure amount {fig 6-11, flower prices; [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generate, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}; and
transmit the set of instructions to a creator of the gift product, wherein the creator is different from the user {Fingerer, see at least: [0028] the floral arrangement creation engine .
Although disclosing a non-transitory computer readable medium for generating a customized product, Fingerer does not disclose:
a plurality of expenditure recommendations.
However, Isaacson teaches:
a plurality of expenditure recommendations {Isaacson, see at least: fig 5B; [0158] the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu … The drop down menu can be prepopulated with a list of … suggested amounts based on the selected merchant}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the cost suggestion as taught by Isaacson in the gift product method of Fingerer in order to base a suggested amount on the average, mean, mode, maximum or other suitable amount spent per visit (Isaacson, see: [0158]).

Regarding claims 11-12 and 14, claims 11-12 and 14 are directed to a non-transitory computer readable medium, dependent from claim 10. Claims 11-12 and 14 recite limitations that are parallel in nature to those addressed above for claims 4, 5, and 8, which are directed towards a method dependent from claim 1. Therefore, claims 11-12 and 14 are rejected for the same reasons as set forth above for claims 4, 5, and 8, respectively.

With respect to claim 16, Fingerer and Isaacson teach the method of claim 10. Fingerer further discloses: 
wherein the second user interface is selected from the group consisting of a display coupled to a touch sensitive device and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple user interfaces); [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 17, Fingerer discloses:
	A gift product customization system {Fingerer, see at least: fig 1; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}, comprising:
a first computing device connected to a network {Fingerer, see at least: fig 1, #104, 106}, 
the first computing device comprising:
a first user interface configured to convey a series of questions or prompts to a user {Fingerer, see at least: figs 6-11; fig 12, #1202, 1230; [0046] the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
a second user interface configured to receive a plurality of user inputs responsive to the series of questions or prompts {Fingerer, see at least: figs 6-11; fig 12, #1216; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device}, 
wherein two or more of the user inputs are each responsive to respective questions or prompts of the series {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406; [0058] the floral arrangement creation engine system 102 may provide one or more focal flower choices for a user}, 
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, 
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if ; 
the first computing device further configured to communicate each of the product name, the product description, at least one product color palette recommendation, the at least one presentation recommendation, and the plurality of expenditures based on the plurality of user inputs to the user{Fingerer, see at least: figs 6-11, “flower prices”; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; and
a computing device connected to the network configured to communicate a set of instructions, to a creator of a gift product, for creating the gift product based on user selections among each of the recommendations, wherein the creator is different from the user {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral .
Although disclosing a non-transitory computer readable medium for generating a customized product, Fingerer does not disclose:
a plurality of expenditure recommendations; and
a second computing device connected to the network.
However, Isaacson teaches:
a plurality of expenditure recommendations {Isaacson, see at least: fig 5B; [0158] the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu … The drop down menu can be prepopulated with a list of … suggested amounts based on the selected merchant}; and
a second computing device connected to the network {Isaacson, see at least: [0266] a giver 3204 and a recipient 3202 have registered user profiles or are otherwise associated with the social media site 3206; [0310] embodiments of the disclosure may be practiced in network computing environments with many types of computer system configurations, including personal computers}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the cost suggestion as taught by Isaacson in the gift product method of Fingerer in order to base a suggested amount on the average, mean, mode, maximum or other suitable amount spent per visit (Isaacson, see: [0158]).

With respect to claim 18, Fingerer and Isaacson teach the system of claim 17. Fingerer further discloses:
wherein the first user interface is selected from the group consisting of a display coupled to a touch sensitive device and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple interfaces); [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 19, Fingerer and Isaacson teach the system of claim 17. Fingerer further discloses:
wherein the second user interface is selected from the group consisting of a display coupled to a touch sensitive device and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple interfaces); [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.

With respect to claim 20, Fingerer and Isaacson teach the system of claim 17. Fingerer further discloses:
wherein the computing device comprises at least one of a screen configured to display the set of instruction and a printer configured to print the set of instructions {Fingerer, see at least: .
Although disclosing a computing device comprising of a screen configured to display the set of instruction, Fingerer does not disclose:
the second computing device.
However, Isaacson teaches:
the second computing device {Isaacson, see at least: [0266] a giver 3204 and a recipient 3202 have registered user profiles or are otherwise associated with the social media site 3206; [0310] embodiments of the disclosure may be practiced in network computing environments with many types of computer system configurations, including personal computers}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included multiple networked computers as taught by Isaacson in the gift product method of Fingerer in order to exclusively manage gifts from givers to recipients electronically (Isaacson, see: [0011]).


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Isaacson et. al. (US 20120245987 A1, herein referred to as Isaacson), in further view of Rice et. al. (US 20160171598 A1, herein referred to as Rice).

With respect to claim 7, Fingerer and Isaacson teach the method of claim 1. Fingerer further discloses:
the set of instructions {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing a set of instructions, Fingerer does not disclose:
displaying the set of instructions on a screen or printing the set of instructions.
However, Rice teaches:
displaying the set of instructions on a screen or printing the set of instructions {Rice, see at least: fig 1; [0065] The front panel 104 may also include a first opening 116 to permit viewing of a display screen; [0072] a printer 502 may be integrated as part of the kiosk 100; [0116] FIGS. 14-17 are flow diagrams illustrating various user options that may be provided under the tutorials option 718; [0082] A tutorial option 718 permits a user to select from various instructional or tutorial information about painting. For example, a user may select from interior overview information 720, exterior overview information 722, common paint problems 724 and/or a glossary of terms common to painting 726; [0118] How-to instructions may include text... All instructions and supply lists may be printable}.


With respect to claim 13, Fingerer and Isaacson teach the non-transitory computer readable medium of claim 10. Fingerer further discloses:
the set of instructions {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing the set of instructions, Fingerer does not disclose:
wherein the set of instructions is a visually representable set of natural language instructions configured to be printed or displayed on a screen.
However, Rice teaches:
wherein the set of instructions is a visually representable set of natural language instructions configured to be printed or displayed on a screen {Rice, see at least: [0065] The front panel 104 may also include a first opening 116 to permit viewing of a display screen; [0072] a printer 502 may be integrated as part of the kiosk 100; [0116] FIGS. 14-17 are flow diagrams illustrating various user options that may be provided under the tutorials option 718; [0082] A tutorial option 718 permits a user to select from various instructional or tutorial information about painting. For example, a user may select from interior overview information 720, exterior overview information 722, common paint problems 724 and/or a glossary of terms .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the how-to instructions as taught by Rice in the gift product method of Fingerer and Isaacson in order to provide convenience (Rice: [0118]).




Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Isaacson et. al. (US 20120245987 A1, herein referred to as Isaacson), in further view of Stoll et. al. (US 9875483 B2, herein referred to as Stoll).

With respect to claim 9, Fingerer and Isaacson teach the method of claim 1. Fingerer does not disclose:
wherein the user interface is an audio device configured to emit sounds and receive voice input.
However, Stoll teaches:
wherein the user interface is an audio device configured to emit sounds and receive voice input {Stoll, see at least: [11:39-46] The user interface 204 includes an associated display device 106 and optionally includes an input means such as a keyboard, mouse, a touch sensitive display, or other input buttons 208. Optionally, the display device 106 includes an audio device or other information delivery device. Furthermore, some client systems use a microphone and voice recognition to supplement or replace the keyboard}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the audio device as taught by Stoll in the gift product method of Fingerer and Isaacson in order to make online services more convenient and user-friendly (Stoll, see: [2:7-10]).

Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 9, . 

Response to Arguments
With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-10 of the Remarks, Applicant argues “the claims are not directed to a judicial exception and are patent eligible” because “no transaction, sale, advertising, marketing or similar action is recited in any of the independent claims” and “the generation and communication of a recommendation does not entail a commercial interaction or a fundamental economic practice.” However, Examiner respectfully disagrees with Applicant’s analysis of the claims and interpretation of what a commercial interaction entails. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include subgroups such as “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is 
In this case, claims 1-20 recite a commercial activity because the claim recites marketing and sales activities. Generating and communicating a product customization recommendation for a gift product, which includes expenditure recommendations, is both marketing and sales activities. “Marketing activities” and “sales activities” are broad phrases that encompass activities that are related to sales and marketing. Recommending items to a user is promoting said items (i.e., marketing activity), and providing a recommendation of a gift product based on an expenditure recommendation is a sales activity. While transactions fall in the grouping of “sales activities,” it is not a required criteria for determining whether a claim recites a sales activity. Therefore, the claims recite marketing and sales activities, i.e. commercial activity.
Furthermore, the claims recite managing personal behavior (i.e., certain method of organizing human activity) because the claims recite receiving a plurality of inputs based on prompts, wherein a prompt and user input are dependent on previous user inputs, and generating a plurality of expenditure recommendations based on the user inputs. This is managing personal behavior because the claims are instructing the user how to customize their gift product. Therefore, the claims also recite managing personal behavior. Thus, claims 1-20 recite an abstract idea.
Applicant further argues on page 10 of the Remarks that “it is respectfully noted that claim 1 is not representative at least of claim 17 as claim 17 has a different scope than that of claim 1.” While Examiner agrees that claim 1 and claim 17 have different scopes, it is the entirety of the analysis of claims 17-20 that are included in the entirety of the analysis of claims 1-9 because claims 17-20 recite the same abstract idea as claims 1-9. While claims 1 and 17 have 

With respect to pages 10-12 of the Remarks, Applicant argues “each of the claims integrate such recitation into a practical application and therefore should not be deemed to be not ‘directed to’ the patent ineligible judicial exception” because “the practical application of the claims lies in the receipt of inputs representative of factors affecting product selection and generating a customized product recommendation as well as transmitting it to the creator of the product.” However, Examiner respectfully disagrees with Applicant on what constitutes a technical improvement or improvement to the technology. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification does not describe how the instant invention improves the technology of product customization systems. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0005] and [0029]-[0039] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing a dynamic and interactive store-like experience that is reflective of a purchaser's intention and emotional state, and obtaining from the user the goal of the gift, including an articulation of the purpose the user has for giving the gift to the intended recipient, a certain emotion that the user desires to convey to the recipient, an indication of the user's emotional state that the user intends to communicate to the recipient, a communication of a psychological state, a transmission of a non-verbal message, etc. These are not regarded as technical problems, but rather are problems within the commercial activity and managing 
Although the claims include computer technology such as a product customization system, a user interface communicatively coupled to a networked user device comprising a processor device, a non-transitory computer readable medium, a computing device, a first user interface, a second user interface, a first computing device, and a gift product customization system, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to the computer capabilities of the product customization system. As written, the instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task and personal behavior management of recommending customizations of a gift product in order to accurately convey an intention or emotion by applying it to a generic computing system. The claimed process, while arguably resulting in improved emotional conveyance through gift customization, is not demonstrating any improvement to the technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the product customization system, nor the technical process in which the computer achieves the desired outcome. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional computing systems to improve emotional conveyance through gift customization, e.g. commercial process and managing personal behavior.
enable[s] a more natural interaction for a user and assist[s] in improving the precision, speed, and accuracy of the product generation system and eliminate[s] the rigidity of pre-determined products being presented independent of detailed user input” and “this practical application improves the operation of the system … through which a user can provide natural interdependent input that is by a dynamically interactive system and can obtain a product creation instruction that was not present in the technology previously” on pages 12-13 of the Remarks, Examiner respectfully disagrees that the technological improvement that achieves these solutions is set forth in the specification and/or claims. The October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.”
In the instant case, the specification does not describe the technical aspects in which the product generation system is achieving the goals cited by Applicant. Rather, the specification merely describes:
[0029] the synthesis and/or generation of the product creation instructions is directly dependent on and are informational derivatives of the individual inputs and selections provided by the user as well as of the interrelationship between them. 
In other words, the specification states that the product customization system uses the inputs and their relationship to form the customized gift product and creator instructions merely in a conclusory manner. The technical steps or process in which the product customization system is utilizing the user inputs to form the customized gift product and creator instructions is not sufficiently claimed nor described in the disclosure to constitute an improvement to the 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-17 of the Remarks, Applicant argues “claims 1, 10 and 17 are patentable over the combination of cited references” because “Fingerer and Linden fail to teach or suggest at least ‘wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts presented by the product customization system, wherein a second user input depends on a first user input, and wherein at least one of the respective prompts depends on a previous user input; generating a product name; generating a product description; generating a plurality of expenditure recommendations based on the plurality of user inputs; ...generating, based on the user inputs and user selection, a set of instructions for creating the gift product.’” However, Examiner respectfully disagrees with Applicant’s analysis of Fingerer. 
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Fingerer discloses wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts presented by the product customization system because the system in Fingerer discloses a user selecting (i.e., first user input) from flower bouquet templates (i.e., prompt), which are then used in customizing each flower (i.e., additional prompts) to add (i.e., second user input) to the template (Fingerer: figs 6-11; [0055]-wherein a second user input depends on a first user input, and wherein at least one of the respective prompts depends on a previous user input because each of the individual line, focal, and greenery flowers (i.e., inputs) and the location of each of those flowers (i.e., prompts) selected by the user all depend on the template selected (Fingerer: figs 6-11; [0055]-[0059]). Furthermore, each flower selected is dependent on the previous flowers selected because the system will not allow the user to combine certain flowers (Fingerer, see: [0069]). 
Applicant argues on page 14 that a template name is not the same as a product name nor is the template description the same as a product description, but Examiner respectfully disagrees with Applicant’s interpretation of the claims. Under broadest reasonable interpretation, the product name being generated in the instant invention can be interpreted as a template name, and the product description as the template description. The instant invention builds one or more potential (i.e., template) customized gift products for the user which include descriptions, and then it is required to transmit instructions for the creation of the actual gift product to a creator. Fingerer discloses that the system generates the templates for display, each of which are named, along with a description of the number and location of flowers in each template (Fingerer: figs 6-11; [0047]). Therefore, Fingerer discloses generating a product name and generating a product description as recited by the instant claims. 
Fingerer further discloses generating a plurality of expenditures based on the plurality of user inputs because each individual flower price displayed depends on the flower selected, and the total price depends on the totality of the flowers selected, which also depend on template selection (Fingerer: figs 6-11, “flower prices”, “total price”). Lastly, Fingerer discloses generating, based on the user inputs and user selection, a set of instructions for creating the gift product because the system sends the user’s floral arrangement to the floral arranger system, which then sends the information to a florist for creation of the actual product (Fingerer: [0028]).
While Examiner originally interpreted that the user and creator could be the same person, Applicant’s amendments have made it clear that the user and creator are different. However, Fingerer still discloses the limitation transmitting the set of instructions to a creator of the gift product because the system sends the information about the user’s floral arrangement to a florist for the creation of an actual bouquet for the user (Fingerer: [0028]). 
Examiner agrees with Applicant that Fingerer does not disclose expenditure recommendations; however, Examiner is relying on Isaacson instead of Linden for teaching expenditure recommendations (see 103 rejection above). Isaacson discloses suggested gift card amounts for a gift giver based on past inputs (Isaacson: [0158]). Isaacson is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate expenditure recommendations in the bouquet customization system of Fingerer, and modifying Fingerer to include the elements of Isaacson would be obvious because it would allow for a suggested amount based on the average, mean, mode, maximum or other suitable amount spent (Isaacson, see: [0158]). Therefore, the combination of Fingerer and Isaacson teaches each of the claim limitations as described in claims 1, 10, and 17, and thus, the rejection is maintained.

With respect to page 17 of the Remarks, Applicant points out that “it does not appear that the Office Action [dated October 13, 2021] has substantively addressed claim 13.” Examiner agrees with Applicant, and Examiner thanks Applicant for notifying Examiner. Examiner has included each of the limitations of claim 13 in the 103 rejection listed above, and the Office Action dated October 13, 2021 will be considered a non-final action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watkins et. al. (US 20140052563 A1) was used to understand other methods of product customization systems, specifically in the jewelry customization realm.
Heussner (2010 NPL) was used to understand other methods of gift recommendations, specifically using social media content to determine recommendations for friends.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625